Citation Nr: 0122620	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral 
dermatophytosis pedis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 10 percent disabling 
rating for bilateral dermatophytosis pedis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's bilateral dermatophytosis pedis is 
manifested by symptoms no more disabling than eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation for 
bilateral dermatophytosis pedis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.321, Part 4, including § 4.118, Diagnostic 
Codes 7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current symptomatology, to 
include dryness of his skin on his anterior shin, curvature 
of his toenails, the loss of his toenails on the fifth digit 
bilaterally, and foot odor, warrants at least a 30 percent 
disabling rating for bilateral dermatophytosis pedis. 

As an initial matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  However, 
a remand for application of VCAA is not necessary.  In this 
regard, the veteran's claims file contains his service 
medical records, the veteran's DD-214, and VA treatment 
records dated to February 2001.  In addition, the veteran was 
provided a VA examination as recently as August 2000.  In a 
statement of case dated in January 2001 and in a supplemental 
statement of the case dated in May 2001, the RO summarized 
the evidence that had been reviewed in the case and explained 
the criteria under which the veteran's bilateral 
dermatophytosis pedis was rated.  In addition, the RO sent 
letters to the veteran dated September 2000, January 2001, 
and May 2001, which explained what decisions, had been made 
regarding his claim.  The veteran also presented testimony in 
an April 2001 hearing before the local RO.  Under these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim.  For this reason, a remand for 
further development of the claim is not warranted.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 fed.Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's bilateral dermatophytosis pedis is currently 
rated under 38 C.F.R. § 4.118.  Pursuant to Diagnostic Code 
(DC) 7813, disabilities are rated as scars, disfigurement, 
etc.  A note following the code section indicates that unless 
otherwise provided, codes 7807 through 7819 are to be rated 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  Under DC 
7806, a 10 percent rating is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and a 30 percent rating is granted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement. 

A brief review of the history of this appeal reveals that in 
a March 1949 decision by the RO, the veteran was granted 
service connection for athlete's foot, and a non-compensable 
rating was assigned from February 1947.  In a July 1961 
rating decision, the veteran's service connected disability 
was recharacterized as dermatophytosis pedis and a 10 percent 
disabling rating was assigned from January 1961.  In a 
September 1966 rating decision, the veteran's disability 
rating was reduced to non-compensable, effective December 
1966.  The non-compensable evaluation was in effect until 
July 1996, when a ten percent disability rating was assigned 
effective April 1996.  In July 2000 the veteran filed a claim 
for an increased rating.  The 10 percent disability 
evaluation was continued by a September 2000 rating decision.  
The veteran disagreed with the 10 percent rating, and 
initiated this appeal.  Essentially the veteran maintains he 
should be assigned a 30 percent disability rating.

Turning to the evidence of record, in August 2000 the veteran 
was afforded a VA examination.  The veteran presented with 
subjective complaints of dryness of his skin on his anterior 
shin, curvature of his toenails, loss of his toenails on the 
fifth digit bilaterally, numbness and tingling of his feet, 
and foot odor.  The veteran's medical history included 
diabetes mellitus.  Upon physical examination, the veteran's 
toenails had a yellow and brown discoloration.  On his right 
foot the great toenail deviated laterally, the second digit 
was relatively flat, the third digit toenail curled with a 
large amount of excess skin underneath, and the fourth digit 
toenail also curled.  On the veteran's left foot, the great 
toenail was normal but long, the second digit toenail 
deviated medially, the third digit toenail was curved and 
ulcerated, and the fourth digit toenail was also curved.  
There was no evidence of erythema or excoriation in between 
the veteran's toes.  There were no lesions on his feet.  
There was dryness on the shins bilaterally and callous 
formation on the medial aspect of both great toes.  The 
examiner diagnosed the veteran with onychomycosis of the 
toenails bilaterally, but stated that the veteran's diabetes 
mellitus, as well as peripheral vascular disease had a 
considerable causative effect for maintaining the 
onychomycosis of both toes and increased the veteran's risk 
for other dermatophyte infections.   The examiner concluded 
that currently the veteran had no problems caused by the 
onychomycosis and that the veteran's numbness and tingling in 
his feet was due to the diabetes and not the onychomycosis.

The veteran presented testimony before the RO in April 2001.  
He testified to the following: that his service connected 
foot condition had become more severe within the last couple 
of years; his toenails were deteriorating and he had some 
removed; he had bleeding and cracking between his toes; when 
he removed his socks he notice a foul odor; he used Gold Bond 
powder on his feet; and that he received all his treatment at 
the VA.

A VA Health Summary dated between July 1999 and February 2001 
shows that the veteran sought treatment for his toenails on a 
few occasions.  In August 1999 the veteran presented for 
routine diabetic foot care and complained of long toenails.  
The examiner noted that the veteran had thick, yellow, 
elongated toenails.  The veteran was assessed with 
onychomycosis on all ten toes.  In November 1999, the veteran 
complained of long painful toenails and requested that they 
be cut.  It was noted that the veteran's toenails bilaterally 
were elongated, thickened, yellow and crumbly.  In January 
2000 the veteran presented for routine diabetic foot care, 
the examiner performed debridement of the veteran's toenails 
bilaterally.  In April 2000 it was noted that the veteran had 
thick yellow crumbly elongated toenails bilaterally.  In 
August 2000 the veteran presented with painful long toenails 
that hurt in his shoes when walking.  It was noted that the 
veteran's toenails were elongated, yellow, brittle, crumbly, 
and friable.  No deformities were noted.  He was assessed 
with onychomycosis.  In October and December 2000 the veteran 
again complained of painful long toenails.  No deformities 
were noted.  He was assessed with onychomycosis.  In December 
2000 no pigment changes were noted of the veteran's toenails.

Additional VA outpatient treatment records dated between 
August 1999 and December 2000 associated with the claims file 
refer to the records discussed above and contain no 
additional complaints or treatment for the veteran's feet or 
toenails.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's bilateral dermatophytosis pedis 
more closely approximates the criteria for the currently 
assigned 10 percent, and there is no basis for a higher 
rating at this time.  The veteran's complains of long painful 
toenails, curvature of his toenails, dry skin, numbness and 
tingling in his feet, and foot odor.  However, upon 
examination in August 2000 there was no evidence of erythema 
or excoriation in between the veteran's toes and there were 
no lesions on his feet.  The examiner diagnosed the veteran 
with onychomycosis of the toenails bilaterally, but concluded 
that he had no problems caused by the onychomycosis.  The 
examiner also stated that the veteran's diabetes mellitus and 
peripheral vascular disease had a considerable causative 
effect for maintaining the onychomycosis and increased the 
veteran's risk for other dermatophyte infections and that the 
veteran's numbness and tingling in his feet was due to the 
diabetes and not the onychomycosis.  VA records dated between 
July 1999 and February indicate that the veteran routinely 
sought treatment for diabetic foot care.  In addition, no 
deformities or lesions were noted.  Further, there were no 
complaints of itching or exudation.  Thus, in applying the 
aforementioned medical evidence to the rating criteria for 
eczema the currently assigned 10 percent disabling evaluation 
is appropriate.  38 C.F.R. § 4.118, DC 7806.

While the currently assigned 10 percent disabling evaluation 
is appropriate, the objective clinical evidence of record 
does not show that the veteran meets the 



criteria contemplated for a 30 percent evaluation.  In this 
regard, while the Board acknowledges the veteran's subjective 
complaints; there is no objective clinical evidence, either 
upon VA examination in August 2000 or in the VA Health 
Summary dated between July 1999 and February 20001, of 
exudation or constant itching, extensive lesions, or marked 
disfigurement to warrant the next higher 30 percent rating.  
As such, the criteria for an increased rating under 
Diagnostic Codes 7806 and 7813 have not been met.  38 C.F.R. 
§ 4.118.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's bilateral dermatophytosis 
pedis and its effects on the veteran's earning capacity and 
ordinary activity have been considered. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than 10 percent disabling for bilateral dermatophytosis 
pedis.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than those noted above.  

Finally, the evidence does not reflect, nor does the veteran 
contend otherwise, that the veteran's bilateral 
dermatophytosis pedis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity.   Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim for bilateral 
dermatophytosis pedis must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for bilateral dermatophytosis pedis, is denied.   




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

